DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Tanpitukpongse on December 14, 2021.
The application has been amended as follows: 
In the claims:
In claim 37 at line 1, please replace the recitation “amplifier” with the recitation --amplifier unit--.
In claim 37 at lines 23-24, please replace the recitation “signals by applying to the first and second electrodes” with the recitation --signals applied to the first and second electrodes by amplifying--.
In claim 56 at lines 1-2, please replace the recitation “the paired and counter-phase amplifier unit” with the recitation --the system--.
In claim 61 at line 1, please replace the recitation “claim 60” with the recitation --claim 37--.
In claim 63 at lines 1-2, please replace the recitation “the paired and counter-phase amplifier unit” with the recitation --the system--.
REASONS FOR ALLOWANCE
Claims 37-46, 55-59, and 61-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is drawn to a system comprising a paired and counter-phase amplifier unit coupled to electrodes in a microfluidic device. The microfluidic device comprises an elongated channel having an inlet defining a first end and an outlet defining a second end, wherein a first electrode is located in the inlet and a second electrode is located in the outlet. The electrodes are configured to generate a spatially non-uniform electric field at the at least one spatially localized high-field region of the microfluidic device to provide translation of a particle or cell in an insulator dielectrophoresis (iDEP) control operation. The spatially non-uniform electric field is generated by the paired and counter-phase amplifier unit coupled to the electrodes. The paired and counter-phase amplifier unit comprises a wideband splitter unit adapted to generate counter-phase input signals comprising a first signal and a second signal, and wideband power amplifiers comprising a first amplifier and a second amplifier, wherein inputs of the first and second amplifiers are coupled to outputs of the wideband splitter unit to receive the first and second signals. The first amplifier and second amplifier are configured to generate counter-phase output signals applied to the first and second electrodes by amplifying a voltage difference between the first signal and the second signal to an output voltage twice that of individual outputs of the first and second signals at a range between, and inclusive of, 20 V and 1000 V, and wherein the counter-phase output signals have a frequency between, and inclusive of, 0.01 MHz and 10 MHz. These cumulative features are desirable to achieve a high slew rate.

“a paired and counter-phase amplifier unit coupled to electrodes in a microfluidic device,… the microfluidic device comprising: an elongate channel having an inlet defining a first end, and an outlet defining a second end, and having at least one spatially localized high-field region configured to provide translation of a particle or cell in an insulator dielectrophoresis (iDEP) control operation; and the electrodes comprising a first electrode located in the inlet and a second electrode located in the outlet, the electrodes being configured to generate a spatially non-uniform electric field at the at least one spatially localized high-field region; the paired and counter-phase amplifier unit comprising: a wideband splitter unit adapted to generate counter-phase input signals comprising a first signal and a second signal from an input signal, wherein the second signal is 180° phase-shifted from the first signal; and wideband power amplifiers comprising a first amplifier and a second amplifier,… wherein the first amplifier and second amplifier are configured to generate counter-phase output signals applied to the first and second electrodes by amplifying a voltage difference between the first signal and the second signal to an output voltage twice that of individual outputs of the first and second signals at a range between, and inclusive of, 20 V and 1000 V, and wherein the counter-phase output signals have a frequency between, and inclusive of, 0.01 MHz and 10 MHz” in combination with the other limitations of independent claim 37.
The closest prior art of record is considered to be Caldwell et al., High-Frequency Electronics for Contactless Dielectrophoresis, Virginia Polytechnic Institute and State University (2010) (hereinafter “Caldwell”), Business Wire, Cirrus Logic Drives Piezoelectric Market With New Levels of Performance in Two New Single Package Solutions (2009) APEX Microtechnology, PA107DP Power Operational Amplifiers (2020) (hereinafter “APEX”), Kumar et al., Microfluidic Device for Conventional and Traveling-Wave Dielectrophoresis, NSTI-Nanotech, Vol. 2, pp. 614-616 (2006) (hereinafter “Kumar”), and Walti et al. (US 2016/0193613 A1).
Caldwell teaches a cDEP device and electrorotation of cells (abstract). Caldwell teaches an electronics system for electrorotation, wherein the electronics system comprises a linear power supply, a controllable function generator, attenuators, two balanced line drivers each outputting signals with a 180˚ phase shift, and four wideband output amplifiers comprising a first amplifier having a 0 degree output and a second amplifier having a 180 degree output, wherein the outputs of the balanced line drivers are coupled to the inputs of the wideband output amplifiers, and the wideband output amplifiers have a maximum output into a 50 ohm load of 3.75 Vp or 7.5 Vpp (Fig. 28, abstract, pg. 2, second paragraph, 1. Introduction, pg. 31, first paragraph, 6. Electronics for Rotational Spectroscopy, pg. 31, last paragraph, pg. 32, first paragraph, 6.1 System Description, pg. 36, first paragraph, 6.5 System Construction, pg. 37, second paragraph, 6.6 System Performance, pg. 42, fourth paragraph, 7.2 Future Work, pg. 43, last paragraph, 7.2 Future Work, Appendix A). Although Caldwell teaches a high slew rate of 5700 V/µS (Table 6, pg. 35), Caldwell teaches that the wideband output amplifiers have a maximum output into a 50 ohm load of 3.75 Vp or 7.5 Vpp (pg. 37, second paragraph, 6.6 System Performance), which is considered low voltage. Caldwell fails to teach wherein this electronics system is coupled to first and second electrodes at first and second ends of an elongated channel having at least one spatially localized high-field region configured to provide translation of a particle or cell in an insulator dielectrophoresis (iDEP) control operation, wherein the electrodes are configured to generate a spatially non-uniform electric field. Caldwell also 
Business Wire teaches a PA107DP high-voltage high-speed power amplifier with a high slew rate (pg. 1, first and second paragraphs). Business Wire teaches that the PA107DP has a peak-to-peak voltage of 180 Vpp, a frequency of 2 MHz, and a slew rate of 3000 V/us (APEX, pg. 1, first and second tables on pg. 5). Business Wire fails to teach wherein the PA107DP high-voltage high-speed power amplifier is coupled to first and second electrodes at first and second ends of an elongated channel having at least one spatially localized high-field region configured to provide translation of a particle or cell in an insulator dielectrophoresis (iDEP) control operation, wherein the electrodes are configured to generate a spatially non-uniform electric field. Business Wire also fails to teach a wideband splitter unit and wherein the PA107DP high-voltage high-speed power amplifier is configured to generate counter-phase output signals applied to the first and second electrodes by amplifying a voltage difference between the first signal and the second signal to an output voltage twice that of individual outputs of the first and second signals at all values of the ranges of 20 V to 1000 V and 0.01 MHz to 10 MHz. Therefore, Business Wire fails to teach the cumulative limitations of independent claim 37.
Kumar teaches a microfluidic device and an electric circuit capable of combining both conventional and traveling-wave dielectrophoresis in a single microchip for the consecutive manipulation and separation of suspended particles according to their electrical properties 
Walti teaches an apparatus for manipulating polarizable dielectric particles by forming a time-varying non-uniform electric field to apply a force to at least some of the particles by dielectrophoresis (abstract). Walti teaches a substrate 2 provided with two transducers 6 arranged on the surface of the substrate 2 in an opposed formation, wherein the transducers 6 are connected to electronic circuitry 32 for the application of a potential thereto, and wherein a microfluidic channel is located between the transducers (Fig. 2, para. [0073]-[0074], [0077]-[0078]). Walti teaches that the circuitry 32 includes a signal generator 16 connected to an 
The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ting et al., High Voltage Amplifier, Institute of Atomic and Molecular Sciences, IEEE, pp. 1247-1249 (2004): a high voltage amplifier created specifically for ion trap experiments of organic molecules, wherein the amplifier can deliver up to 100 mA of current at 1000 V peak-to-peak from DC to 100 kHz (abstract).
Dickerson et al. (US 2014/0367260 A1): an apparatus for identifying objects in a plurality of objects including a portion which applies dielectrophoresis to the plurality of objects and a portion which tracks the plurality of objects’ reaction to the dielectrophoresis over time (abstract).
Lan et al, Design of wide-bind and multi-channel synchronous output driving power on dielectrophoresis, Applied Mechanics and Materials, Vols. 427-429, pp. 1056-1059 (2013): a system comprising a broadband and wide-amplitude drive power for dielectrophoresis of biological particles to ensure the output signal’s amplitude and phase of 4 channel is synchronous (abstract).
Zellner, Three Dimensional Passivated-electrode Insulator-based Dielectrophoresis (3D PiDEP), Dissertation submitted to Virginia Polytechnic Institute and State University (2013): a new dielectrophoresis technique called off-chip passivated-electrode, insulator-based dielectrophoresis microchip which combines the sensitivity of electrode-based dielectrophoresis with the high-throughput and inexpensive device characteristics of insulator-based dielectrophoresis (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794